DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 18 and 20-22 are objected to because of the following informalities:
(claim 1, line 8) “the centre axis of the cantilever” should be changed to “a centre axis of the cantilever”.
(claim 18, line 10) “the centre axis of the cantilever” should be changed to “a centre axis of the cantilever”.
(claim 20, line 2) “a riser” should be changed to “the riser”.
(claim 20, line 9) “the centre axis of the cantilever” should be changed to “a centre axis of the cantilever”.
(claim 21, line 8) “the centre axis of the cantilever” should be changed to “a centre axis of the cantilever”.
(claim 22, line 8) “the centre axis of the cantilever” should be changed to “a centre axis of the cantilever”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12 and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Remson (4,401,398) alone.
As concerns claim 1, Remson shows a support system (60) for providing horizontal support to a riser (52, 50) extending downward from a cantilever (20) along a well center and into a body of water (Fig. 1), the support system comprising a riser interface (66, 260, 262) defining a vertical opening (264, 266) for receiving the riser and a tether arrangement (360, 364, 222, 224, 244, 246) for tethering the riser interface to the cantilever, the tether arrangement configured to permit displacement of the riser interface in the X and Y directions of the cantilever, wherein the well center may be different from a center axis of the cantilever and the support system is configured to permit asymmetric placement of the riser interface relative to the cantilever (Fig. 2 & 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the support system of Remson would have been interpreted as being configured to permit asymmetric placement of the riser interface relative to the cantilever based on the fact that the cradle (66) is capable of being moved along the gantry (60) in the port and starboard directions as well as being moved 
As concerns claim 2, Remson shows wherein support system is mounted in the cantilever (Fig. 1-4).
As concerns claim 3, Remson shows wherein the tether arrangement is adjustable to adjust a horizontal position of the riser interface (Fig. 2 & 3).
As concerns claim 4, Remson shows wherein the tether arrangement comprises a plurality of tethers (360, 364, 222, 224, 244, 246) arranged relative to the riser interface, the support system configured so that each of the tethers is arranged at a given angle relative to the riser interface (Fig. 3).
As concerns claim 5, Remson shows wherein the tethers are arranged at an angle relative to the riser interface so as to permit the position of the riser interface to be adjusted and/or to support the riser interface (Fig. 3).
As concerns claim 6, Remson discloses the claimed invention except for wherein the riser interface comprises a ring member.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have constructed the riser interface as a ring member in place of a square member, since a change in the shape of a prior art device is a design consideration within the skill of the art.  Furthermore, one of ordinary skill in the art would have expected the invention to perform equally well with the riser interface being constructed as a square member because the support system would still have been capable of providing horizontal support to the riser.  Thus, one of ordinary skill in the art would have recognized that constructing the riser interface as a ring member would have provided 
As concerns claim 7, Remson shows wherein the riser interface comprises a plurality of attachment locations (Fig. 3).
As concerns claim 8, Remson shows wherein the tether arrangement comprises an actuator arrangement (361, 365, takeup mechanism [not shown], 245).  Remson discloses the claimed invention except for the actuator arrangement having one or a plurality of hydraulic actuators.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized one or a plurality of hydraulic actuators for the actuator arrangement in place of the winches, since the examiner takes official notice of the equivalence of various types of actuators for their use in the art and the selection of any of these known equivalents would be within the level of ordinary skill in the art.  Furthermore, one of ordinary skill in the art would have expected the invention to perform equally well with the winches because the riser interface would still have been capable of being displaced in the X and Y directions of the cantilever.  Thus, one of ordinary skill in the art would have recognized that using one or a plurality of hydraulic actuators for the actuator arrangement would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Remson to obtain the invention as specified in the claim.
As concerns claim 10, Remson shows wherein the actuator arrangement comprises a mechanical arrangement (Fig. 3).
As concerns claim 11, Remson shows wherein the tether arrangement is lockable (Fig. 3).
As concerns claim 12, Remson shows wherein the support system is configured to apply a tensile force to the riser interface, and wherein the support system is configured to pre-tension the riser interface (Fig. 3; col 5, In 26-49; col 6, In 43-48).
As concerns claim 14, Remson shows wherein the support system is configured to passively provide horizontal support to the riser interface (Fig. 1-4).
As concerns claim 15, Remson shows a coupling arrangement (324, 328, 210, 212, 240, 242) for coupling the riser interface to the tether arrangement.
As concerns claim 16, Remson shows a connector arrangement (361, 365, takeup mechanism [not shown], 245) for connecting the tether arrangement to the cantilever.
As concerns claim 17, Remson shows wherein the connector arrangement comprises a swivel connector (each spool of winches 361, 365, takeup mechanism [not shown], 245 rotates around an axis).
As concerns claim 18, Remson shows a bottom supported offshore drilling platform (22) comprising a support system (60) for providing horizontal support to a riser (52, 50) extending downward from a cantilever (20) of the offshore platform along a well center and into a body of water (Fig. 1), said cantilever (42) supporting a drilling support structure (40) and a hoisting system (not shown), the support system comprising a riser interface (66, 260, 262) defining a vertical opening (264, 266) for receiving the riser and a tether arrangement (360, 364, 222, 224, 244, 246) for tethering the riser interface to the cantilever, the tether arrangement configured to permit 
As concerns claim 19, Remson shows wherein said well center may be shifted transversely relative to the cantilever (Fig. 1 & 2).
As concerns claim 20, Remson shows an offshore system for supporting a riser comprising a support system (60) for providing horizontal support to the riser (52, 50) extending downward from a cantilever (20) of an offshore platform (22) along a well center and into a body of water (Fig. 1), the support system comprising a riser interface (66, 260, 262) defining a vertical opening (264, 266) for receiving the riser and a tether arrangement (360, 364, 222, 224, 244, 246) for tethering the riser interface to the cantilever, the tether arrangement configured to permit displacement of the riser interface in the X and Y directions of the cantilever, wherein the well center may be off a center axis of the cantilever and the support system is configured to permit asymmetric placement of the riser interface relative to the cantilever (Fig. 2 & 3).  It would have 
As concerns claim 21, Remson shows a method for supporting a riser using a support system (60) for providing horizontal support to the riser (52, 50) extending downward from a cantilever (20) of an offshore platform (22) along a well center and into a body of water (Fig. 1), the support system comprising a riser interface (66, 260, 262) defining a vertical opening (264, 266) for receiving the riser and a tether arrangement (360, 364, 222, 224, 244, 246) for tethering the riser interface to the cantilever, the tether arrangement configured to permit displacement of the riser interface in the X and Y directions of the cantilever, wherein the well center may be off a center axis of the cantilever and the support system is configured to permit asymmetric placement of the riser interface relative to the cantilever (Fig. 2 & 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the support system of Remson would have been interpreted as being configured to permit asymmetric placement of the riser interface relative to the cantilever based on the fact that the cradle (66) is capable of being moved along the gantry (60) in the port and starboard directions as well as being moved toward and 
As concerns claim 22, Remson shows a method of accessing a well installation using a support system (60) for providing horizontal support to a riser (52, 50) extending downward from a cantilever (20) of an offshore platform (22) along a well center and into a body of water (Fig. 1), the support system comprising a riser interface (66, 260, 262) defining a vertical opening (264, 266) for receiving the riser and a tether arrangement (360, 364, 222, 224, 244, 246) for tethering the riser interface to the cantilever, the tether arrangement configured to permit displacement of the riser interface in the X and Y directions of the cantilever, wherein the well center may be off a center axis of the cantilever and the support system is configured to permit asymmetric placement of the riser interface relative to the cantilever (Fig. 2 & 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the support system of Remson would have been interpreted as being configured to permit asymmetric placement of the riser interface relative to the cantilever based on the fact that the cradle (66) is capable of being moved along the gantry (60) in the port and starboard directions as well as being moved toward and away from the platform via movement of the gantry (col 5, In 26-45; col 6, In 43-48).  Therefore, Remson meets the claim language.
Response to Arguments
Applicant's arguments filed 12/20/2020 have been fully considered but they are not persuasive.

In response to applicant’s argument that Remson does not teach or suggest a tether arrangement for tethering the riser interface to the cantilever, wherein the tether arrangement is configured to permit displacement of the riser interface in the X and Y directions of the cantilever, the examiner respectfully disagrees.  Remson discloses (col 6, ln 43-48) that movement of cradle (66) port along the longitudinal length of gantry (60) is accomplished by drawing in cable (364) using winch (365), and movement of cradle (66) starboard along gantry (60) is accomplished by drawing in cable (360) using winch (361).  Remson further discloses (col 5, In 26-45) that movement of gantry (60) toward platform (24) is accomplished by drawing in cables (244, 246) using winches (245), and movement of gantry (60) away from platform (24) is accomplished by .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653.  The examiner can normally be reached on Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MATTHEW R BUCK/Primary Examiner, Art Unit 3679